Citation Nr: 1602705	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for costochondritis.

5. Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a bilateral knee disability, to include hypermobility.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to April 1993 and from May 1993 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In October 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a neck disability, a left shoulder disability, a right shoulder disability, costochondritis, a low back disability, a right hip disability, a bilateral knee disability, a left ankle disability, and a right ankle disability.  

Unfortunately, the Board finds that another remand is required in order to complete additional development.

The evidence section of the April 2015 supplemental statement of the case notes that "VA treatment records VAMC [VA Medical Center] Kansas City were electronically reviewed on this date."  Separate listings appear for the electronic claims file, a March 2015 VA examination report of a February 2015 examination, and an April 2015 VA examination report addendum.  The Board notes that it does not have electronic access to the Veteran's VAMC records, and that no records from the Kansas City VAMC have been printed for the Board's review or otherwise associated with the claims file.  The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Therefore, a remand is necessary in order to associate these records with the claims file.  

The Board further notes that the March 2015 VA examination report diagnosed no current disabilities of the shoulders, chest, hips, knees, and ankles.  However, it did diagnose past or current disabilities of the cervical, thoracic, and lumbar spines.  

With respect to the cervical spine claim, the VA examiner diagnosed cervical strain with a diagnosis date in 1998, and a history of cervical herniated disc status post cervical fusion C5-6 with diagnosis dates of 2006 and October 2010.  She noted that the Veteran suffered a neck strain in service.  Pain continued, and the Veteran had pain management and injections.  She underwent an EMG for pain that radiated down both arms and numbness in the fingers, left greater than right.  She had a protruding disc and was sent for surgery in October 2010, and it was noted that her radiculopathy and neck pain resolved but that she has limited movement due to fusion.

The examiner opined that the cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She noted that the Veteran had cervical fusion in 2010.  In 2006, her MRI and EMG showed mild degenerative disc disease C5-C6 without radiculopathy.  She was seen by her primary care physician in September 2006 for neck pain after rolling over in bed, reporting that she felt like she had jerked her head to one side and complained of pain radiating into her right shoulder.  She reported that she had never had anything like this before.  The examiner noted that an MRI and EMG followed.  She determined that there is no nexus of treatment from separation until 2006.  Therefore, with no complaints or treatment for five years, it is less likely than not that the Veteran's cervical spine disability was caused by her active military service.

With respect to the back claim, the examiner diagnosed thoracic strain with a diagnosis date of 1995, a lumbar strain with a diagnosis date of 1999, minor thoracic degenerative disc disease with onset of February 2015, and mild lumbar degenerative disc disease at L5-S1.  The examiner noted that the Veteran had hurt her mid back playing soccer in 1995 and her low back putting on coveralls in 1999.  She was treated with ice and Motrin and had no x-rays or physical therapy.  It was noted that she now has constant pain in her mid and lower back, with some days worse than others.  Pain is worse with standing or sitting for long periods.  She has low back pain with situps.  She currently sees a chiropractor for her low back.  

The examiner opined that the thoracic and lumbar spine disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In her rationale, she noted that the Veteran has minor to mild degenerative disc disease in the thoracic and lumbar spine per her current radiographs, with essentially normal physical examination.  Her lumbar and thoracic radiographs done in 2009 were normal.  The examiner could find no documentation of treatment for her back since separation.  Therefore, she determined, there is no nexus of treatment and it is less likely than not that the Veteran's current minor to mild degenerative disc disease was caused by her active military service.

The claims file was returned to the February 2015 VA examiner in April 2015 following VA's receipt of private medical records from Dr. W. and Dr. D.  She noted that these records were from doctors who saw the Veteran from 2006 until 2010.  She noted that a 2009 cervical MRI showed a bulging disc at C5-C6 with very mild central canal narrowing.  Dr. D. did cervical injections to manage pain.  Dr. W. saw the Veteran for foot pain and cervical pain.  She was seen twice per week for chiropractic treatments by Dr. V.Y. from October 2006 until 2008.  He saw the Veteran for neck and upper back pain that had started in September 2006.  She noted that there was very little mention of low back pain, and that there was still no documentation of treatment for cervical, thoracic, or lumbar pain from separation until 2006.  Therefore, the examiner's opinion remained the same, that it was less likely than not that the Veteran's spine conditions were caused by active military duty.  

With respect to the back claim, the Board notes that this opinion and addendum do not discuss the Veteran's complete pertinent service treatment records.  An April 1996 service treatment record notes that the Veteran had complained of neck and back pain for seven days, and that this pain had begun when she was working under a truck.  A June 2000 service treatment record reflects that the Veteran complained of back spasms in the mid-lower back for one day.

January 2001 Physical Evaluation Board (PEB) proceedings note, in pertinent part, that the Veteran has back pain.  Specifically, they note that the Veteran has "[b]enign hypermobility syndrome symptomatic with diffuse laxity complicated by retropatellar pain syndrome at right knee and early costochrondral calcifications at the sternum and back pain."  The PEB concluded that the Veteran's "medical condition prevents performance of duty in [her] grade and specialty."  The November 2000 Medical Evaluation Board (MEB) report diagnoses mechanical low back pain, noting mild paraspinal tenderness to palpation, left greater than right, from T10 to L4.  The Board finds it necessary to remand this claim in order to obtain an opinion that addresses the above service treatment record evidence.

Nor do the examination report and addendum consider the Veteran's lay testimony of having experienced back and neck pain since service.  Such an opinion was requested in the October 2014 Board remand, but the March 2015 opinion and the April 2015 addendum still list an absence of medical treatment from 2001 to 2006 as a basis for finding no nexus.  As such, the Board finds that a remand is required to obtain an addendum to the March 2015 VA examination report and the April 2015 addendum that takes into consideration the Veteran's lay statements of continuity of symptomatology since service.

Finally, the Board notes that clarification of the February 2015 findings for the Veteran's right shoulder is necessary.  The VA examiner checked the "Yes" box in response to the question of "Is rotator cuff condition suspected?" in the right shoulder.  However, the examiner indicated that all relevant testing that was performed was negative, and the basis for the examiner's conclusion that a rotator cuff condition is otherwise unexplained.  On remand, the examiner who conducted the February 2015 examination should be contacted for an explanation of the basis for her suspicion of a rotator cuff condition and should be asked to identify any current manifestations of such condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's records from the Kansas City VAMC and associate these records with the Veteran's electronic claims file.  

2.  Following completion of the above, send the claims file to the examiner who conducted the February 2015 VA examination and authored the March 2015 examination report and the April 2015 addendum opinion.  If that examiner is not available, send the claims file to an appropriate examiner for review in order to obtain an opinion with respect to the following:

(a) With respect to the claims of entitlement to service connection for neck and back disabilities, is it at least as likely as not (50 percent probability or more) that any current neck or back disability was incurred during or as a result of the Veteran's military service, or is otherwise related to service?  

In addition to the evidence that was discussed by the examiner in the March 2015 VA examination report and the April 2015 addendum, the examiner should discuss the following records relating to the Veteran's claimed low back disability:

(i)  An April 1996 service treatment record notes that the Veteran had complained of neck and back pain for seven days, and that this pain had begun when she was working under a truck.  

(ii) A June 2000 service treatment record reflects that the Veteran complained of back spasms in the mid-lower back for one day.

(iii)  The January 2001 PEB proceedings note, in pertinent part, that the Veteran has back pain.  Specifically, they note that the Veteran has "[b]enign hypermobility syndrome symptomatic with diffuse laxity complicated by retropatellar pain syndrome at right knee and early costochrondral calcifications at the sternum and back pain."  The PEB concluded that the Veteran's "medical condition prevents performance of duty in [her] grade and specialty."  

(iv)  The November 2000 MEB report diagnoses of mechanical low back pain, noting mild paraspinal tenderness to palpation, left greater than right, from T10 to L4.  

(v)  The Veteran believes her current neck and back disabilities are related to service because she believes that she has experienced neck and back pain ever since service. 

(b)  With respect to the claim of entitlement to service connection for a right shoulder disability, the Board notes that the March 2015 VA examination report reflects that the examiner checked the "Yes" box in response to the question of "Is rotator cuff condition suspected?" in the right shoulder.  However, she indicated that all relevant testing that was performed was negative, and the basis for the examiner's conclusion that a rotator cuff condition is suspected is otherwise unexplained.  Please identify any current manifestations of such condition.  In addition, please explain the basis for suspecting that the Veteran has a right rotator cuff condition and for concluding that the Veteran has no current right rotator cuff disability.  

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

